DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “to determine at least one radiation parameter of radiation emitted from the light source” and “to determine at least one condition information of the optical unit based on the determined radiation parameter”. These limitations, as drafted, are a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components. For example, but for the determination unit language, determining the radiation parameter of radiation emitted from the light source encompasses a user manually determining the parameter. 
This judicial exception is not integrated into a practical application because cited additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashton et al. [Ashton] (US PGPub 2016/0236279) in view of Yamada (US PGPub 2006/0219875).

As to claim 1
Ashton discloses an apparatus (laser melting apparatus; see paragraph 0059, lines 1-2 and Figs. 1 and 2) for additively manufacturing three-dimensional objects (object 103, see Fig. 1) by means of successive layerwise selective consolidation of layers of a build material (powder 104, see Fig. 1) which can be consolidated by means of an energy source (laser module 105, see Fig. 1), which apparatus comprises an optical unit (window 107, see Fig. 1) with at least one optical surface (underside of window 107, see Fig. 1) arranged in a process chamber (build chamber 101, see Fig. 1) of the apparatus (see Fig. 1). However, Ashton fails to specifically disclose the optical unit characterized by at least one determination device with at least one light source and at least one determination unit adapted to determine at least one radiation parameter of radiation emitted from the light source and reflected at the optical surface 
Yamada discloses an optical unit (output window; see paragraph 0005, line 6) characterized by at least one determination device (detector; see paragraph 0005, line 1) with at least one light source (beam irradiation device; see paragraph 0005, lines 1-2) and at least one determination unit adapted to determine at least one radiation parameter of radiation (intensity of reflected beams; see paragraph 0007, lines 7-8) emitted from the light source and reflected at the optical surface (target region; see paragraph 0005, line 2) of the optical unit, wherein the determination device is adapted to determine at least one condition information (presence of dirt on the output window; see paragraph 0007, line 4) of the optical unit based on the determined radiation parameter (see paragraph 0007, lines 3-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashton’s invention with Yamada’s in order to smoothly detect nonuniformities of laser beams irradiated through the optical surface, since doing so would prevent deterioration in accuracy (see Yamada paragraph 0008, lines 6-8).As to claim 2
Yamada discloses the apparatus according to claim 1, characterized in that the at least one radiation parameter of radiation is an intensity of the reflected radiation (see paragraph 0007, lines 7-8). As to claim 3
Yamada discloses the apparatus according to claim 1, characterized in that the light source is adapted to essentially radially couple the radiation into the optical unit with respect to an optical axis of the optical unit (see paragraph 0049, lines 4-10). As to claim 6
Yamada discloses the apparatus according to claim 1, characterized in that the determination device is adapted to output at least one signal dependent on the determined condition information, in particular with a degree of contamination above a defined threshold (see paragraph 0007, lines 3-16). As to claim 13
Ashton discloses the apparatus according to claim 1, characterized in that the optical unit is built as or comprises a window of the process chamber, in particular a window separating an irradiation device from the process chamber (see paragraph 0081, lines 5-8). 

As to claim 14
Ashton discloses a determination device for an apparatus (laser melting apparatus; see paragraph 0059, lines 1-2 and Figs. 1 and 2) for additively manufacturing three-dimensional objects (object 103, see Fig. 1) by means of successive layerwise selective consolidation of layers of a build material (powder 104, 
Yamada discloses an optical unit (output window; see paragraph 0005, line 6) characterized by at least one determination device (detector; see paragraph 0005, line 1) with at least one light source (beam irradiation device; see paragraph 0005, lines 1-2) and at least one determination unit adapted to determine at least one radiation parameter of radiation (intensity of reflected beams; see paragraph 0007, lines 7-8) emitted from the light source and reflected at the optical surface (target region; see paragraph 0005, line 2) of the optical unit, wherein the determination device is adapted to determine at least one condition information (presence of dirt on the output window; see paragraph 0007, line 4) of the optical unit based on the determined radiation parameter (see paragraph 0007, lines 3-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashton’s invention with Yamada’s in order to smoothly detect nonuniformities of laser beams irradiated through the optical surface, As to claim 15
Ashton discloses a method for determining at least one condition information of an optical unit (window 107, see Fig. 1) of an apparatus (laser melting apparatus; see paragraph 0059, lines 1-2 and Figs. 1 and 2) for additively manufacturing three-dimensional objects (object 103, see Fig. 1) by means of successive layerwise selective consolidation of layers of a build material (powder 104, see Fig. 1) which can be consolidated by means of an energy source (laser module 105, see Fig. 1), which apparatus comprises an optical unit (window 107, see Fig. 1) with at least one optical surface (underside of window 107, see Fig. 1) arranged in a process chamber (build chamber 101, see Fig. 1) of the apparatus (see Fig. 1). However, Ashton fails to specifically disclose the optical unit characterized by at least one determination device with at least one light source and at least one determination unit adapted to determine at least one radiation parameter of radiation emitted from the light source and reflected at the optical surface of the optical unit, wherein the determination device is adapted to determine at least one condition information of the optical unit based on the determined radiation parameter. 
Yamada discloses an optical unit (output window; see paragraph 0005, line 6) characterized by at least one determination device (detector; see paragraph 0005, line 1) with at least one light source (beam irradiation device; see paragraph 0005, lines 1-2) and at least one determination unit adapted to determine at least one radiation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashton’s invention with Yamada’s in order to smoothly detect nonuniformities of laser beams irradiated through the optical surface, since doing so would prevent deterioration in accuracy (see Yamada paragraph 0008, lines 6-8).

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashton et al. [Ashton] (US PGPub 2016/0236279), in view of Yamada (US PGPub 2006/0219875), and further in view of Schilling et al. [Schilling] (US Patent 10,946,441).

As to claim 7
Ashton and Yamada fail to specifically disclose the apparatus as cited in claim 1, characterized in that the determination device is adapted to initiate an exchange or a cleaning of the at least one optical surface of the optical unit dependent on the condition information. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashton’s and Yamada’s inventions with Schilling’s in order to initiate cleaning once the presence of dirt on the output window is determined, since doing so would spare contaminants from impairing operation of the laser device over time (see Schilling column 2, lines 15-16).

As to claim 8
Schilling discloses the apparatus according to claim 1, characterized in that the determination device or a separate control unit is adapted to compare a determined condition information before and after a cleaning process and adapted to determine at least one cleaning process parameter, in particular a cleaning efficiency (see column 8, lines 58-67).

As to claim 9
Schilling discloses the apparatus according to claim 1, characterized in that the determination device or a separate control unit is adapted to relate the at least one As to claim 10
Schilling discloses the apparatus according to claim 1, characterized in that the determination unit is adapted to locally resolve the condition information, in particular adapted to resolve a condition information for at least two different optical surfaces of the optical unit (see column 8, lines 52-67). 

Allowable Subject Matter
Claims 4, 5, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art, individually or in combination, fails to specifically teach the apparatus wherein the light source is adapted to emit radiation of a different wavelength than radiation emitted by the energy source, preferably in the visual spectrum, in particular blue light (in regards to claim 4). 
The cited prior art, individually or in combination, also fails to specifically teach the apparatus wherein the light source of the determination device is at least partially integrated in a frame of the optical unit, preferably in a wall of the process chamber (in regards to claim 5).
Further, the cited prior art, individually or in combination, fails to specifically teach the apparatus wherein the determination unit is adapted to generate a map, preferably a two dimensional or three-dimensional map, indicating the locally resolved condition information for manufacturing of at least one layer of the object in an additive manufacturing process (in regards to claim 11).
Additionally, the cited prior art, individually or in combination, fails to specifically teach the apparatus wherein the determination device comprises at least two light sources arranged in a predefined pattern along at least one edge of the optical unit, preferably equidistantly along the longest edge and/or circumferentially (in regards to claim 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115